Per Curiam: This court has no control of the records or original papers in the court below, and, therefore, must refuse the rule. We may request the clerk to send up, the paper, and no doubt he will readily do so. The clerk of this court will be directed to make that request. Where the paper is in the hands of a party to the suit, as in Holbrook v. Nichol, decided at April term, 1864, we may, in a proper case, compel its production. That is a very different case from this, where the paper desired is in the custody of the Circuit Court, or of the legal custodian of that court. This court may require transcripts of records and papers appertaining to the cause in the court below, in a proper case, upon writ of certiorate; but cannot properly control the custody of the records themselves, or of original papers used upon the trial. Motion denied.